DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the first sub-pixel emitting a color light different from white light,” is unclear as to what light is required by the limitation. Specifically, applicant’s specification explicitly recites “the organic light-emitting layer 33 radiates white light,” (see [0069]). While the limitation could be understood to mean that the sub-pixel, as opposed to the light-emitting layer of the subpixel, emits a color other than white, applicant’s arguments regarding Nozawa (see Remarks filed 10/12/2022, page 6 para. 6) contradict this interpretation. Specifically, the emission layer of Nozawa emits white light (see [0043]), however the sub-pixel emits light of red, blue or green (see [0066]), which appears to be the same as applicant’s disclosure. Applicant argues, however, that this does not teach the claimed limitation. Accordingly, the proper interpretation of the limitation is unclear. For examination purposes, the limitation will be interpreted as emission of the sub-pixel is a color different from white.
Regarding claim 1, the limitation “a light-emitting pixel,” is unclear as to how it is related to the plurality of light-emitting pixels,” previously recited. Further, the recitation in line 9 is unclear as to how it is related to “a light-emitting pixel,” recited in line 6. Specifically, it is unclear if the second recitation includes the same light-emitting pixel, a different light-emitting pixel, or either. 
Regarding claim 2, the limitation “the first color being of a color different from white color,” is unclear if the first color is a color of the filter, a color of the incident light on the filter, a color allowed to pass through the filter, or the color blocked by the filter. Specifically, applicant’s specification explicitly recites “the organic light-emitting layer 33 radiates white light,” (see [0069]). While the limitation could be understood to mean the color of the light allowed to pass through the filter is not white, i.e. the emission color of the sub-pixel after filtering emits a color other than white, applicant’s arguments regarding Nozawa (see Remarks filed 10/12/2022, page 6 para. 6) contradict this interpretation. Specifically, the emission layer of Nozawa emits white light (see [0043]), however the sub-pixel emits light of red, blue or green (see [0066]), which appears to be the same as applicant’s disclosure. Applicant argues, however, that this does not teach the claimed limitation. Accordingly, the proper interpretation of the limitation is unclear. For examination purposes, the limitation will be interpreted as emission of the sub-pixel, i.e. the color allowed to pass through the filter, is a color different from white.
Regarding claim 2, the limitation “a light-emitting pixel,” is unclear as to how it is related to the plurality of light-emitting pixels,” previously recited. Further, the recitation in line 11 is unclear as to how it is related to “a light-emitting pixel,” recited in line 6. Specifically, it is unclear if the second recitation includes the same light-emitting pixel, a different light-emitting pixel, or either. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Song et al. (US 2016/0240591; herein “Song”).
Regarding claims 1 and 2, Nozawa discloses in Fig. 15 and related text a light-emitting device comprising:
a plurality of light-emitting pixels (PE, see [0066]) arranged in a matrix (see Fig. 1) in a flat display region, each light-emitting pixel including plural sub-pixels (PE[B]/PE[G]/PE[R]), the flat display region having a flat display surface (see note below regarding interpretation of the limitation),
a semi-transmissive reflection layer (E2, see [0065]);
a first reflection layer (41, see [0065]) that is disposed in a first sub-pixel (e.g. a first PE[R]) of a light-emitting pixel arranged in the flat display region, the first sub-pixel emitting a color light different from white light (e.g. red, see [0066]);
a first color filter that is disposed in the first sub-pixel, and that is disposed on an opposite-side of the semi-transmissive reflection layer from the first reflection layer (see [0077]), the first color being of a color different than white (e.g. red, see [0066]);
a second reflection layer (41) that is disposed in a second sub-pixel (e.g. a second PE[R]) of a light-emitting pixel arranged in the flat display region, the second sub-pixel that emitting same color light as the first sub- pixel (e.g. red); and
a second color filter that is disposed in the second sub-pixel, and that is disposed on an opposite-side of the semi-transmissive reflection layer from the second reflection layer, and that is same color as the first color filter (see [0077]; note that the color will be the same for two red pixels);
a light-emitting functional layer (46, see [0062]) that is disposed between the first reflection layer (41 in the first PE[R]) and the semi-transmissive reflection layer (E2), and that is disposed between the second reflection layer (41 in the second PE[R]) and the semi-transmissive reflection layer.
Nozawa does not explicitly disclose 
a distance between the second reflection layer and the semi- transmissive reflection layer is longer than a distance between the first reflection layer and the semi-transmissive reflection layer.
In the same field of endeavor, Song teaches in Figs. 1-2 and related text  
a plurality of light-emitting pixels (P1 and P2, see [0055]) in a flat display region, each light-emitting pixel including plural sub-pixels (OLED1/OLED2/OLED3), the flat display region having a flat display surface (see note below regarding interpretation of the limitation),
the first color being of a color different from white color (e.g. red), 
the second color being same color as the first color (e.g. red),
a distance between the second reflection layer and the semi-transmissive reflection layer is longer than a distance between the first reflection layer and the semi-transmissive reflection layer (distance H2 is longer than distance H1, see [0065], [0075], and [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nozawa by having a distance between the second reflection layer and the semi- transmissive reflection layer longer than a distance between the first reflection layer and the semi-transmissive reflection layer, as taught by Song, in order to achieve a device capable of having a bent screen with uniform color characteristics (see Song [0111]).
The limitation “a plurality of light-emitting pixels in a flat display region, each light-emitting pixel including plural sub-pixels, the flat display region having a flat display surface,” is taught, in a first example interpretation, by each of Nozawa and Song showing a region where the substrate is flat and the display having a back surface which is flat (see bottom surface of Fig. 15 of Nozawa; see back surface of Fig. 1 of Song), In a second example interpretation, the “flat display region” can comprise multiple sections which are each “flat” and does not require that all the section be coplanar, thus Fig. 1 of Song shows a “flat display region” 4 in which there are two flat portions 4A and 4B. 
Regarding claims 3 and 4, Nozawa further discloses 
a first pixel electrode (E1 in the first PE[R], see [0038]) that is disposed between the first reflection layer (41 in the first PE[R]) and the light-emitting functional layer (46);
a second pixel electrode (E1 in the second PE[R]) that is disposed between the second reflection layer (41 in the second PE[R]) and the light-emitting functional layer (46); and
an insulating layer that (60, see [0055]) is disposed between the first reflection layer and the first pixel electrode, and that is disposed between the second reflection layer and the second pixel electrode, the insulating layer having a first layer (e.g. 61) including a first material (e.g. silicon nitride, see [0066]) and a second layer (e.g. 62 and 63) including a second material (e.g. silicon oxide, see [0066]) which is different from the first material, wherein
a thickness of the second layer (62 and 63) in is thicker (in a pixel with a longer distance between the reflection layer and the semi- transmissive reflection layer) than a thickness of the second layer (in pixel with a shorter distance between the reflection layer and the semi- transmissive reflection layer).
The limitation “a thickness of the second layer in the second sub-pixel is thicker than a thickness of the second layer in the first sub-pixel,” by the combination of the distance being greater in the second sub-pixel than in the first sub-pixel, as shown by Song, and a pixel having a longer distance being having combined thickness of 62 and 63 whereas a pixel with a shorter distance has thickness of only 62, as shown by Nozawa.
Regarding claims 5-7, the combined device shows wherein the first sub-pixel (Song: R2 of P2) is arranged in a center of a display region more than the second sub-pixel (R1 of P1) (see Fig. 1).
Regarding claim 9, the combined device shows an electronic apparatus comprising the light-emitting device of claim 1 (Nozawa: see e.g. [0031]).

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Applicant argues (page 6) that the claims are differentiated from the Nozawa and Song because Nozawa does not teach a color different than white, and Song does not teach a flat display region.
It is first noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Second, as addressed in the 112b rejections above, it is unclear what the proper interpretation of the limitation is in light of applicant’s arguments. As best understood, applicant intends to claim that the emission color of the light from the sub-pixel is a color other than white. Nozawa teaches this in [0066] and Song teaches this in [0062]. 
Lastly, in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore, the claim limitations “flat display region” and “flat display surface,” have been given their broadest reasonable interpretation. As outlined above, in a first example interpretation, each of Nozawa and Song show a region where the substrate is flat, teaching “flat display region,” and a back surface which is flat, teaching “flat display surface” (see bottom surface of Fig. 15 of Nozawa; see back surface of Fig. 1 of Song). In a second example interpretation, the “flat display region” can comprise multiple sections which are each “flat” and does not require that all the section be coplanar, thus Fig. 1 of Song shows a “flat display region” 4 in which there are two flat portions 4A and 4B. Accordingly, Nozawa and Song teach the claimed limitation in at least one of these two interpretations. 
It is also noted that applicant’s disclosure does not provide any description of what is required by “flat display region” and “flat display surface” other than what can be construed from the figures. There does not appear to be any figures which show any each of the first and second sub-pixel together in a single coplanar “flat display region” or any figures which show a “flat display surface” other than the substrate. Applicant appears to argue that the bent emission surface of the display of Song compromises its ability to teach the claim limitation, however applicant has no disclosure justifying or substantiating a narrower interpretation of “flat display region” or “flat display surface.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/19/2022